Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 16, 2021 has been entered. 

Examiner’s Comments
In response to the final Office Action on 11/16/2020, the interview discussions and AFCP of 3/23/2021, Applicant has filed a Request for Continued Examination on 4/16/2021 amending claims 1-8 and 10-15. Claim 9 has been canceled and no new adding to the claim was introduced. 
Applicant submits the amended claims overcome the teachings of applied prior arts Tsuge; Hitoshi (US 20070132674 A1) and Park; Yong Sung et al. (US 20070091031 A1), as each one of them or both in combination fail to fully disclose the following claim 1 features:  
1)  "each of the channel circuits comprising: ... a first digital-to-analog converter and a second digital-to-analog converter...a first switch ...and a second switch"; 
2) "an output terminal of the first digital-to-analog converter is coupled to the first input terminal of the output buffer circuit and is configured to output a first gamma voltage in the scan line period, and an output terminal of the second digital-to-analog converter is coupled to the 
3) "wherein in the scan line period, only one of the first switch and the second switch is turned on, such that one of the first gamma voltage and the second gamma voltage to be output as the gamma voltage". 
The amended language and arguments have been fully considered, and found to be persuasive. Further search fails to discover a new reference that anticipates the above limitations, or with other references in combination that renders the above limitations obvious. As such, claim 1 along with dependent claims 2-8 and 10-15 (rejoined after restriction) are allowable 

Election/Restrictions
The restriction requirement Species A-I, as set forth in the Office action mailed on 5/1/2020 , has been reconsidered in view of the allowability of claim 1 to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of Species A-C is withdrawn. 
Claims 2-8 and 10-15, directed to Species A-C, are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. Claims 2-8 and 10-1 are thus allowable. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.

Withdrawn claims 16-50 have been canceled as they belong to different Species D-I that have been withdrawn from consideration. 

Allowable Subject Matter
Claims 1-8 and 10-15 are allowed for the reasons explained in “Examiner’s Comments” and “Election/Restrictions” sections above. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance”. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WING H CHOW whose telephone number is (571)272-8873.  The examiner can normally be reached on 8am-5pm PT, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, amr awad can be reached on 5712727764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WING H CHOW/            Examiner, Art Unit 2621